IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL D. GRANDON,                                      No. 67917
                 Appellant,
                 vs.
                 THE STATE OF NEVADA; AND CLARK
                                                                                  FILED
                 COUNTY, NEVADA,                                                  JAN I 4 2016
                 Respondents.                                                   TRACIE K. LINDEMAN
                                                                             CLERK F SUPREME COURT
                                                                             BY     -
                                         ORDER OF AFFIRMANCE                      DEPUTY CLERK



                             This is a pro se appeal from district court orders granting
                 motions to dismiss in a tort and civil rights action. Eighth Judicial
                 District Court, Clark County; Ronald J. Israel, Judge.
                             Having considered appellant's appeal statement and the
                 record on appeal, we perceive no error in the district court's decision
                 dismissing appellant's complaint as barred by the statute of limitations.
                 Buzz Stew, LLC v. City of N. Las Vegas,    124 Nev. 224, 227-28, 181 P.3d
                 670, 672 (2008) (stating that this court reviews de novo an order granting
                 an NRCP 12(b)(5) motion to dismiss, accepting all factual allegations in
                 the complaint as true, and drawing all inferences in the plaintiffs favor);
                 Day v. Zubel,    112 Nev. 972, 977, 922 P.2d 536, 539 (1996) ("The
                 appropriate accrual date for the statute of limitations is a question of law
                 only if the facts are uncontroverted."). Appellant stated in his complaint
                 that his criminal case was dismissed with prejudice on January 28, 2009.
                 The statute of limitations for his claims therefore commenced on that date.
                 Day, 112 Nev. at 977-78, 922 P.2d at 539 (holding that the statute of
                 limitations for tort and civil rights claims commences upon the dismissal
                 of criminal charges with prejudice). As appellant did not file his complaint
                 until May 29, 2012, more than two years after the statute of limitations
                 commenced for his claims, the district court correctly determined that
SUPREME COUFFE
      OF
    NEVADA

(0) •947A
                                                                                        (0-012G1
                    appellant's claims were barred by the statute of limitations. NRS
                    11.190(4)(e); see Wilson v. Garcia, 471 U.S. 261, 276 (1985) (holding that a
                    cause of action under 42 U.S.C. § 1983 is governed by the forum state's
                    personal injury statute of limitations). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.


                                                                                              J.
                                                                  Harde Ay



                                                                  Saitta


                                                                                              J.




                    cc:   Hon. Ronald J. Israel, District Judge
                          Michael D. Grandon
                          Attorney General/Carson City
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                               2
(0) 1947A    are,